         Case 6:21-cv-00686-WWB-EJK
Filing # 122436325                     Document
                   E-Filed 03/03/2021 03:38:54  1-1 Filed 04/19/21 Page 1 of 3 PageID 15
                                               PM



                       IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                                IN AND FOR VOLUSIA COUNTY,FLORIDA

         ASHLEY DYER,                                     CASE NO:

                  Plaintiff,
         V.

         SAM'S EAST,INC.,
         a Foreign Profit Corporation,

                  Defendant.


                                                     COMPLAINT

                  Plaintiff, ASHLEY DYER, by and through undersigned counsel, hereby sues Defendant,

         SAM'S EAST,INC., and alleges the following:

                  1.      This is action for damages in excess of Thirty Thousand Dollars ($30,000.00),

         exclusive of interest and costs.

                  2.      At all times material to this action, Plaintiff is and was a natural person residing in

         Volusia County, Florida.

                  3.      At all times material to this action, Defendant is and was an Arkansas corporation

         licensed to and conducting business in Volusia County, Florida.

                  4.      At all times material to this action, Defendant was in possession and control of a

         Sam's Club shopping premises located at 1460 Cornerstone Boulevard, Daytona Beach, FL

         32117.

                  5.      On or about February 18, 2019, while Plaintiff was a business invitee on

         Defendant's premises identified above, Plaintiff slipped and fell on unmarked water leaking from

         one of Defendant's coolers.




                                                    EXHIBIT "A"
Case 6:21-cv-00686-WWB-EJK Document 1-1 Filed 04/19/21 Page 2 of 3 PageID 16



       6.      At all times material to this action, Defendant had a duty to its invitees, including

Plaintiff, to maintain its premises in a responsibly safe condition for use by its invitees, and to

warn its invitees of any known hazards or hazardous conditions, about which Defendant knew or

reasonably should have known through the exercise of reasonable care.

       7.      At the above time and place, Defendant breached its duties owed to Plaintiff by

committing one or more of the following acts or omissions:

               a. Negligently failing to maintain the interior shopping area in a reasonably safe

                   condition, specifically to ensure that designated walking surfaces were clean,

                   dry, and reasonably safe for walking;

               b. Negligently failing to inspect or adequately inspect the interior shopping area,

                   thus creating a unreasonably dangerous condition to members of the public,

                   including Plaintiff;

               c. Negligently failing to warn or adequately warn Plaintiff of the danger of the

                   wet and slippery interior shopping area, when Defendant knew or through

                   exercise of reasonable care should have known that said area was

                   unreasonably dangerous and that Plaintiff was unaware of the same; and

               d. Negligently failing to correct or adequately correct the unreasonably

                   dangerous condition of the wet and slippery interior shopping area, when this

                   condition was either known to Defendant or had existed for a sufficient length

                   of time such that Defendant should have known of same had Defendant

                   exercised reasonable care.

       8.      As a direct and proximate result of this negligence, Plaintiff suffered bodily injury

in and about her body and extremities, resulting in pain and suffering, disability, disfigurement,
Case 6:21-cv-00686-WWB-EJK Document 1-1 Filed 04/19/21 Page 3 of 3 PageID 17



permanent and significant scaring, mental anguish, loss of the capacity for the enjoyment of life,

expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss of the

ability to earn money, and aggravation of previous existing conditions. These losses are either

permanent or continuing, and Plaintiff will suffer the losses in the future.

       WHEREFORE, Plaintiff, ASHLEY DYER, sues Defendant, SAM'S EAST, INC., for

damages and demands judgment in excess of Thirty Thousand Dollars ($30,000.00), plus interest

and costs.

                                 DEMAND FOR JURY TRIAL


       Plaintiff demands a jury trial on all issues so triable of each and every one of the Counts

set forth above.


       RESPECTFULLY submitted this 3rd day of March, 2021.

                                                     /s/Brian W Rush
                                                     Brian W. Rush, Esquire
                                                     Florida Bar Number: 92015
                                                     Dan Newlin & Partners
                                                     7335 W. Sand Lake Road, Suite 300
                                                     Orlando, FL 32819
                                                     Direct:(407)203-6625
                                                     Fax:(321)251-2485
                                                     Attorneys for Plaintiff
                                                     Brian.Rush@newlinlaw.com
                                                     andrea.ruiz@newlinlaw.com
                                                     Rush.Pleadings@newlinlaw.com
